                        Case 4:19-cv-00035-RM-LAB Document 169 Filed 03/22/21 Page 1 of 10




                    1   FENNEMORE CRAIG, P.C.
                        Timothy J. Berg (No. 004170)
                    2   Amy Abdo (No. 016346)
                        Ryan Curtis (No. 025133)
                    3   Shannon Cohan (No. 034429)
                        2394 E. Camelback Road, Suite 600
                    4   Phoenix, Arizona 85016
                        Telephone: (602) 916-5000
                    5   Email: tberg@fennemorelaw.com
                        Email: amy@fennemorelaw.com
                    6   Email: rcurtis@fennemorelaw.com
                        Email: scohan@fennemorelaw.com
                    7
                        Attorneys for Defendants
                    8   State of Arizona, Andy Tobin, and Paul Shannon
                    9                              UNITED STATES DISTRICT COURT
                  10                                    DISTRICT OF ARIZONA
                  11    Russell B. Toomey,                             No. 4:19-cv-00035
                  12                      Plaintiff,                   NOTICE OF SUBPOENA
                  13           v.
                  14    State of Arizona, et al.
                  15                      Defendants.
                  16
                  17
                  18           Notice is hereby given that, pursuant to Federal Rules of Civil Procedure 34(c) and
                  19    45, Defendants State of Arizona, Andy Tobin, and Paul Shannon have issued and intend to
                  20    serve the attached subpoena commanding production of documents on Blue Cross Blue
                  21    Shield of Arizona.
                  22           DATED this 22nd day of March, 2021.
                  23
                  24
                  25
                  26
FENNEMORE CRAIG, P.C.
       PHOENIX
                        Case 4:19-cv-00035-RM-LAB Document 169 Filed 03/22/21 Page 2 of 10




                    1                                         FENNEMORE CRAIG, P.C.
                    2
                                                              By: s/ Ryan Curtis
                    3                                             Timothy J. Berg
                                                                  Amy Abdo
                    4                                             Ryan Curtis
                                                                  Shannon Cohan
                    5                                             Attorneys for Defendants State of
                                                                  Arizona, Andy Tobin, and Paul
                    6                                             Shannon
                        18257567
                    7
                    8
                    9
                  10
                  11
                  12
                  13
                  14
                  15
                  16
                  17
                  18
                  19
                  20
                  21
                  22
                  23
                  24
                  25
                  26
FENNEMORE CRAIG, P.C.
       PHOENIX


                                                            -2-
Case 4:19-cv-00035-RM-LAB Document 169 Filed 03/22/21 Page 3 of 10
Case 4:19-cv-00035-RM-LAB Document 169 Filed 03/22/21 Page 4 of 10
Case 4:19-cv-00035-RM-LAB Document 169 Filed 03/22/21 Page 5 of 10
Case 4:19-cv-00035-RM-LAB Document 169 Filed 03/22/21 Page 6 of 10
Case 4:19-cv-00035-RM-LAB Document 169 Filed 03/22/21 Page 7 of 10
Case 4:19-cv-00035-RM-LAB Document 169 Filed 03/22/21 Page 8 of 10
Case 4:19-cv-00035-RM-LAB Document 169 Filed 03/22/21 Page 9 of 10
Case 4:19-cv-00035-RM-LAB Document 169 Filed 03/22/21 Page 10 of 10
